1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JOHNNY JONES, et al.,                               Case No. 2:21-cv-01232-JAD-VCF
4                                           Plaintiffs,                     ORDER
5            v.
6     RIVERA, et al.,
7                                        Defendants.
8
9    I.     DISCUSSION

10          Plaintiff, who is incarcerated in the custody of the Nevada Department of

11   Corrections, has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983, and a

12   motion for a preliminary injunction and temporary restraining order. (ECF Nos. 1-1, 1-2.)

13   However, Plaintiff has not paid the $402 filing fee for civil cases or filed an application to

14   proceed in forma pauperis. Plaintiff filed a declaration stating that he does not qualify for

15   in forma pauperis status because he has $450 in his inmate account. (ECF No. 1-3.)

16          Plaintiff has now also filed a motion to excuse the lack of a filing fee or an

17   application to proceed in forma pauperis. (ECF No. 4.) In his motion, Plaintiff again states

18   that he does not qualify for in forma pauperis status and that it would take many weeks

19   or months to process a financial certificate to accompany an application to proceed in

20   forma pauperis. (Id.)

21          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

22   a civil action in this Court may apply to proceed in forma pauperis in order to file the action

23   without prepaying the full $402 filing fee. An inmate may also begin a civil action by

24   paying the full $402 civil filing fee. If, as Plaintiff states, he does not qualify to proceed in

25   forma pauperis, he must pay the full $402 filing fee to begin this action.

26          The Court cannot consider Plaintiff’s complaint, or his motion for a preliminary

27   injunction and temporary restraining order, until Plaintiff either pays the $402 filing fee in

28   full or files a complete application to proceed in forma pauperis, showing that he qualifies
1    for in forma pauperis status. Plaintiff’s motion to excuse his failure to pay the filing fee or
2    file an application to proceed in forma pauperis (ECF No. 4) is denied.
3            Although Plaintiff states that he does not qualify to proceed in forma pauperis, the
4    Court notes that to apply for in forma pauperis status, an inmate must submit all three of
5    the following documents to the Court:
6            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this
7            Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
8            page 3),
9            (2) a Financial Certificate properly signed by both the inmate and a prison or jail
10           official (i.e. page 4 of this Court’s approved form), and
11           (3) a copy of the inmate’s prison or jail trust fund account statement for the
12           previous six-month period.
13           The Court will grant Plaintiff a one-time opportunity to file a fully complete
14   application to proceed in forma pauperis containing all three of the required documents,
15   or in the alternative, pay the full $402 filing fee for this action on or before September 7,
16   2021. Absent unusual circumstances, the Court will not grant any further extensions of
17   time.
18           If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
19   with all three required documents or pay the full $402 filing fee on or before September
20   7, 2021, this case will be subject to dismissal without prejudice for Plaintiff to file a new
21   case with the Court when Plaintiff is either able to acquire all three of the documents
22   needed to file a fully complete application to proceed in forma pauperis or pays the full
23   $402 filing fee.
24           A dismissal without prejudice means Plaintiff does not give up the right to refile the
25   case with the Court, under a new case number, when Plaintiff has all three documents
26   needed to submit with an application to proceed in forma pauperis. Alternatively, Plaintiff
27   may choose not to file an application to proceed in forma pauperis and instead pay the
28   full filing fee of $402 on or before September 7, 2021 to proceed with this case.

                                                   -2-
1           The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court
2    will not file the complaint unless and until Plaintiff timely files a fully complete application
3    to proceed in forma pauperis with all three documents or pays the full $402 filing fee.
4    II.    CONCLUSION
5           For the foregoing reasons, IT IS ORDERED that Plaintiff’s motion to excuse his
6    failure to pay the filing fee or file an application to proceed in forma pauperis (ECF No. 4)
7    is denied.
8           IT IS FURHTER ORDERED that the Clerk of the Court will send Plaintiff the
9    approved form application to proceed in forma pauperis by an inmate, as well as the
10   document entitled information and instructions for filing an in forma pauperis application.
11          IT IS FURTHER ORDERED that on or before September 7, 2021, Plaintiff will
12   either pay the full $402 filing fee for a civil action (which includes the $350 filing fee and
13   the $52 administrative fee) or file with the Court:
14          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
15          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
16          signatures on page 3),
17          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
18          official (i.e. page 4 of this Court’s approved form), and
19          (3) a copy of the inmate’s prison or jail trust fund account statement for the
20          previous six-month period.
21          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
22   application to proceed in forma pauperis with all three documents or pay the full $402
23   filing fee for a civil action on or before September 7, 2021, this case will be subject to
24   dismissal without prejudice for Plaintiff to refile the case with the Court, under a new case
25   number, when Plaintiff has all three documents needed to file a complete application to
26   proceed in forma pauperis or pays the full $402 filing fee.
27   ///
28   ///

                                                  -3-
1           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
2    (ECF No.1-1) but will not file it at this time.
3
                    7-9-2021
4           DATED: __________________
5
6                                                 UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -4-
